SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 11, 2011 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 0-16761 55-0650793 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or organization Identification No.) P.O. Box 929 Petersburg, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (304) 257-4111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 2 Section 5Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers, Appointment of Certain Others, Compensatory Arrangements of Certain Officers On January 11, 2011, the Board of Directors of Highlands Bankshares, Inc. appointed George Ford to serve as President and CEO of The Grant County Bank, its wholly-owned subsidiary.Mr. Ford joined The Grant County Bank, October 1996 as Collections Officer, was promoted January 1998 to Loan Officer and in February 2010 was named Executive Vice President.Mr. Ford will assume his responsibilities as President and CEO of The Grant County Bank effective January 15, 2011. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLANDS BANKSHARES, INC. (Registrant) /s/Jeffrey B. Reedy Jeffrey B. Reedy, Chief Financial Officer January 11, 2011
